NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DYWANE MARKIE JACKSON,                   )
DC #Y63843,                              )
                                         )
             Appellant,                  )
                                         )
v.                                       )
                                         )      Case No. 2D18-719
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 2, 2019.

Appeal from the Circuit Court for Lee
County; Mark A. Steinbeck, Judge.

Rachael E. Reese of O'Brien Hatfield,
P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, Jonathan S. Tannen,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.



NORTHCUTT, MORRIS, and SLEET, JJ., Concur.